Citation Nr: 1202286	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  04-41 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for cholesteatoma of the left ear, to include as secondary to left ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1962 to April 1964. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for cholesteatoma of the left ear. 

In April 2008, the Board remanded the claim for additional development.  In September 2008 the Board denied service connection.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2010, the Court issued a Memorandum Decision vacating the Board's April 2008 decision and remanding the matter to the Board for readjudication consistent with the memorandum decision.  In October 2010, the Board remanded the claim for additional development.  The case has been returned to the Board and is ready for further review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Regarding the issues on appeal, the Board previously remanded the claim to obtain additional information to ensure that the claims file contained all available records.  In this regard, the Board noted that the record revealed that the Veteran indicated in his May 2004 notice of disagreement that in May 2004, he had undergone surgery for his cholesteatoma at a VA facility.  The Board pointed out that when he was examined by VA in June 2008, the examiner referred to and discussed the May 2004 surgery.  It was noted that the examiner used this evidence as well as other records to support his opinion regarding the etiology of the Veteran's cholesteatoma.  In its April 2010 Memorandum Decision, the Court pointed out that the May 24, 2010 report upon which the VA examiner in part based his negative opinion, was not in the record.  The Board in its October 2010 remand noted that the May 2004 surgery report to which the examiner specifically referred had not been associated with the claims file.  It was further noted that it did not appear that an effort had been made to obtain this medical record and that therefore the duty to assist required that VA attempt to obtain this record.  

Further, the Board indicated that when VA is put on notice of the existence of medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  A remand was deemed necessary so that an attempt may be made to obtain this report.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), (2), (3); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995). 

The Board mandated that the RO obtain the May 2004 surgical report to which the VA examiner referred and which was the partial basis for his decision.  Review of the file reveals that the mandate presented by the Board was not adequately followed.  In this regard, while some records pertaining to the May 2004 surgery were obtained, the May 24, 2004 operative report which was specifically addressed and discussed by the VA examiner has not been associated with the claims file.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


Accordingly, the case is REMANDED for the following action: 

1.  Associate with the claims folder any VA medical treatment records pertaining to the Veteran dating from 2004 to date.  Specifically include the May 24, 2004 VA operative report relating to his cholesteatoma surgery at a VA facility noted above which was specifically discussed by the VA examiner.  If this record cannot be obtained after reasonable efforts have been made, issue a formal determination that such record does not exist or that further efforts to obtain such record would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Then the RO should review the claims folder and ensure that all of the foregoing has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Following completion of the above, any necessary additional development deemed necessary should be accomplished.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case if appropriate, and be provided an opportunity to respond.  The claim should be returned to the Board as warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


